 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    MICHAEL RODRIGUEZ,                                   Case No. 2:17-cv-02344-RFB-DJA
 7                           Plaintiff,
                                                           ORDER
 8          v.
 9    NAPHCARE, et al.,
10                           Defendants.
11

12          Presently before the Court is Plaintiff Michael Rodriguez’s Emergency Motion to

13   Reconsider Order ECF No. 153 (ECF No. 157) filed on November 7, 2019. Plaintiff is a pretrial

14   detainee at the Clark County Detention Center. The Second Amended Complaint (ECF No. 84) is

15   the operative complaint in this matter. Plaintiff was granted until November 18, 2019 to complete

16   the summons forms and USM-285 forms for the unserved defendants. (ECF No. 153). He now

17   requests reconsideration of the Court’s Order ECF No. 153 in order to seek assistance with

18   service on two additional Defendants - Naphcare, Inc. and Joseph Lombardo.

19          Although reconsideration is not the proper method, in an effort to promote judicial

20   economy in accordance with Fed.R.Civ.P 1, the Court will grant Plaintiff’s request for assistance

21   with service for two additional Defendants - Naphcare, Inc. and Joseph Lombardo. By December

22   18, 2019, Plaintiff shall complete two summonses and USM-285 forms for Naphcare, Inc. and

23   Joseph Lombardo and file them with the Court. Upon receipt of the proposed summonses and

24   completed USM-285 forms, the clerk of the court must issue the summonses and deliver the

25   summonses and the USM-285 forms, a cop of the second amended complaint (ECF No. 46-1),

26   and a copy of this order to the U.S. Marshal for service.

27          IT IS HEREBY ORDERED that Plaintiff Michael Rodriguez’s Emergency Motion to

28   Reconsider Order ECF No. 153 (ECF No. 157) is granted.
 1          IT IS FURTHER ORDERED that Plaintiff must complete two summons forms and two

 2   USM-285 forms for Defendants Naphcare, Inc. and Joseph Lombardo and file them with the

 3   Court by December 18, 2019.

 4          IT IS FURTHER ORDERED that upon receipt of the proposed summonses and

 5   completed USM-285 forms from Plaintiff, the clerk of court must issue the summonses and

 6   deliver the summonses, the USM-285 forms, a copy of the second amended complaint (ECF No.

 7   46-1), and a copy of this order to the U.S. Marshal for service.

 8          DATED: November 14, 2019.

 9

10                                                        DANIEL J. ALBREGTS
                                                          UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
